DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17239260 filed on June 16th, 2021 in which claims 1-19 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 06/16/2021 are acceptable for examination proceedings.

Claim Objections
6.	Claim 14 is objected to because of the following informalities: On line 1, it appears the Applicant intended “A method manufacturing a thermal print head ….” to read “A method of manufacturing a thermal print head ….”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US Pub. Nº 2017/0182794), in view of Kumagai et al. (US Pub. Nº 2020/0101761).

10.	Regarding independent claim 1: Nishimura et al. disclosed a thermal print head ([0025], lines 1-2; also see Fig. 3, reference A1), comprising: 
 	a substrate ([0025], line 2; also see Fig. 3, reference 1), having a main surface ([0027], lines 2-3; also see Fig. 3, reference 11) facing a thickness direction (Fig. 3, the Z-direction); 
 	a resistance layer ([0025], lines 2-3; also see Fig. 3, reference 4), comprising a plurality of heating portions arranged in a main scan direction, and formed on the main surface ([0037], lines 2-4; also see Fig. 3, reference 41); 
 	a wiring layer, formed on the resistance layer, and connected to the plurality of heating portions ([0025], line 2; also see Fig. 3, reference 3); and 

 	a coating layer, covering at least a part of the protection layer ([0025], line 3; also see Fig. 3, reference 6), wherein 
 	the coating layer overlaps with the plurality of heating portions when observed along the thickness direction (Fig. 3 shows the coating layer 6 overlapping with the plurality of heating portions 41 in the Z-direction). 
 	Nishimura et al. are silent about the coating layer comprising a base layer connected to the protection layer; and a body layer overlaying the base layer, wherein each of the base layer and the body layer comprises a metal element.
 	Kumagai et al. disclosed a thermal head ([0076], line 1; also see Fig. 6, reference X2) comprising a substrate (Fig. 6, reference 7), a resistance layer (Fig. 6, reference 15), a wiring layer (Fig. 6, reference 19), and a coating layer ([0076], line 2; also see Fig. 6, reference 225) overlapping a plurality of heating portions (Fig. 6, reference 9), the coating layer comprising a base layer ([0077], line 1; also see Fig. 6, reference 225a); and a body layer overlaying the base layer ([0077], line 1; also see Fig. 6, reference 225b), wherein each of the base layer and the body layer comprises a metal element ([0077], lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumagai et al. with those of Nishimura et al. by using the multi-layered coating layer structure of Kumagai et al. as the conductive protective layer 6 of Nishimura et al. in order to improve the abrasion resistance of the coating layer as disclosed by Kumagai et al. in paragraph [0079].

11.	Regarding claim 2: The combination of Nishimura et al. and Kumagai et al. disclosed the thermal print head of claim 1, wherein the metal elements are bonded to each other by a metal 

12.	Regarding claim 3: The combination of Nishimura et al. and Kumagai et al. disclosed the thermal print head of claim 2, wherein a Vickers hardness of the body layer is greater than a Vickers hardness of the protection layer (Kumagai et al. [0077], lines 2-4 and Nishimura et al. [0062], lines 1-2. Also see the rejection of Claim 1. Titanium is harder than Silica).

13.	Regarding claim 4: The combination of Nishimura et al. and Kumagai et al. disclosed the thermal print head of claim 3, wherein the protection layer comprises silicon (Nishimura et al. [0062], lines 1-2).

14.	Regarding claim 5: The combination of Nishimura et al. and Kumagai et al. disclosed the thermal print head of claim 2, wherein the main surface includes a base surface (Nishimura et al. Fig. 3, reference 11) and a protruding surface that protrudes from the base surface in the thickness direction (Nishimura et al. [0030], line 1, also see Fig. 3, reference 130), wherein the protruding surface extends along the main scan direction and the plurality of heating portions are formed on the protruding surface (Nishimura et al. Fig. 3 shows the heating portions 41 formed on the protruding surface 130).

15.	Regarding claim 6: The combination of Nishimura et al. and Kumagai et al. disclosed the thermal print head of claim 5, wherein the coating layer overlaps with the protruding surface when observed along the thickness direction (Nishimura et al. Fig. 3, shows the coating layer 6 overlapping with the protruding surface 130 when observed along the thickness direction Z).



17.	Regarding claim 8: The combination of Nishimura et al. and Kumagai et al. disclosed the thermal print head of claim 7, wherein the wiring layer comprises a common wire and a plurality of independent wires (Nishimura et al. [0041], lines 1-2), wherein the common wire is located on one side of the secondary scan direction relative to the plurality of heating portions (Nishimura et al. Fig. 3, reference 32), the plurality of independent wires are located on the other side of the secondary scan direction relative to the plurality of heating portions (Nishimura et al. Fig. 3, reference 31), and a part of the common wire and a part of each of the plurality of independent wires are formed on any one of the pair of inclined surfaces (Nishimura et al. see Fig. 3).

18.	Regarding claim 9: The combination of Nishimura et al. and Kumagai et al. disclosed the thermal print head of claim 8, wherein the pair of inclined surfaces are inclined relative to the base surface in a manner of approaching each other from the base surface toward the top surface (Nishimura et al. Fig. 3, references 31 and 32 are inclined relative to the base surface in a manner of approaching each other from the base surface toward the top surface 130).

19.	Regarding claim 11: The combination of Nishimura et al. and Kumagai et al. disclosed the thermal print head of claim 5, wherein the substrate is made of a semiconductor material, 

20.	Regarding claim 12: The combination of Nishimura et al. and Kumagai et al. disclosed the thermal print head of claim 2, further comprising an insulation layer covering the main surface, wherein the resistance layer is connected to the insulation layer (Nishimura et al. [0025], line 2; also see Fig. 3, reference 2).

21.	Regarding claim 13: The combination of Nishimura et al. and Kumagai et al. disclosed the thermal print head of claim 2, further comprising a heat dissipation plate, wherein the substrate has a back surface on one side opposite to the main surface in the thickness direction, and the back surface is joined with the heat dissipation plate (Nishimura et al. Fig. 2, reference 91).

22.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US Pub. Nº 2017/0182794), in view of Kumagai et al. (US Pub. Nº 2020/0101761) as applied to claims 1-9 and 11-13 above, and further in view of Shirakawa et al. (US Pub. Nº 2004/0212669).

23.	Regarding claim 10: The combination of Nishimura et al. and Kumagai et al. disclosed the thermal print head of claim 9.
 	The combination of Nishimura et al. and Kumagai et al. is silent about wherein each of the pair of inclined surfaces includes a first region connected to the base surface, and a second region connected to the top surface and the first region, wherein an inclined angle of the second 
 	Shirakawa et al. disclosed a thermal print head (See Fig. 1) comprising a substrate (Fig. 1, reference 21), a resistance layer (Fig. 1, reference 25), a wiring layer (Fig. 1, references 26,27) at least one protective layer (Fig. 1, reference 28), a protruding portion (Fig. 1, reference 21a) comprising a pair of inclined surfaces (See Fig. 1, the inclined surfaces on both sides of the protruding portion 21a), wherein each of the pair of inclined surfaces includes a first region connected to the base surface (Fig. 1, the first inclined surface extending from the base of the substrate 21 to halfway to the top of the protrusion 21a), and a second region connected to the top surface and the first region (Fig. 1, the second inclined surface extending from halfway of the protrusion 21a to the top of the protrusion), wherein an inclined angle of the second region relative to the base surface is less than an inclined angle of the first region relative to the base surface (See Fig. 1, an inclined angle of the second region relative to the base surface is less than an inclined angle of the first region relative to the base surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shirakawa et al. with those of the combination of Nishimura et al. and Kumagai et al. by shaping the protruding portion of the substrate as needed in order to achieve an efficient energy transfer from the heating portion to the printed medium.

24.	Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US Pub. Nº 2017/0182794), in view of Kumagai et al. (US Pub. Nº 2020/0101761).


 	forming a resistance layer ([0025], lines 2-3; also see Fig. 3, reference 4) on a main surface ([0027], lines 2-3; also see Fig. 3, reference 11) of a substrate ([0025], line 2; also see Fig. 3, reference 1), the main surface facing a thickness direction (Fig. 3, the Z-direction), wherein the resistance layer includes a plurality of heating portions arranged in a main scan direction on the main surface ([0037], lines 2-4; also see Fig. 3, reference 41); 
 	forming a wiring layer connected to the plurality of heating portions on the resistance layer ([0025], line 2; also see Fig. 3, reference 3); 
 	forming a protection layer covering a part of the main surface, the plurality of heating portions and the wiring layer ([0025], line 3; also see Fig. 3, reference 5); and 
 	forming a coating layer covering at least a part of the protective layer ([0025], line 3; also see Fig. 3, reference 6).
 	Nishimura et al. are silent about wherein the formation of the coating layer comprises: forming a base layer comprising metal element and connected to the protection layer; and forming a body layer comprising metal element and overlaying the base layer, wherein the body layer is formed by plating.
 	Kumagai et al. disclosed a thermal head ([0076], line 1; also see Fig. 6, reference X2) comprising a substrate (Fig. 6, reference 7), a resistance layer (Fig. 6, reference 15), a wiring layer (Fig. 6, reference 19), and a coating layer ([0076], line 2; also see Fig. 6, reference 225), wherein the formation of the coating layer comprises: forming a base layer comprising metal element and connected to a lower layer ([0077], lines 1-3; also see Fig. 6, reference 225a); and forming a body layer comprising metal element and overlaying the base layer ([0077], lines 1-3; also see Fig. 6, reference 225b), wherein the body layer is formed by plating ([0098], lines 3-4).      


26.	Regarding claim 15: The combination of Nishimura et al. and Kumagai et al. disclosed the method of claim 14, wherein in the formation of the coating layer, the base layer is formed by sputtering (Kumagai et al. [0069], lines 2-3), and the body layer is formed by electroplating using the base layer as a conductive path (Kumagai et al. [0069], lines 1-2).

27.	Regarding claim 16: The combination of Nishimura et al. and Kumagai et al. disclosed the method of claim 14, wherein the main surface includes a base surface (Nishimura et al. Fig. 3, reference 11) and a protruding surface that protrudes from the base surface in the thickness direction (Nishimura et al. [0030], line 1, also see Fig. 3, reference 130), 29wherein before the formation of the resistance layer, the manufacturing method further comprises forming a protrusion on the base material, the protrusion protruding from the base surface in the thickness direction, extending along the main scan direction, and including the protruding surface (Nishimura et al. [0030], see Fig. 3, reference 130), and wherein in the formation of the resistance layer, the plurality of heating portions are formed on the protruding surface (Nishimura et al. Fig. 3 shows the heating portions 41 formed on the protruding surface 130).

28.	Regarding claim 17: The combination of Nishimura et al. and Kumagai et al. disclosed the method of claim 16, wherein the base material is made of a semiconductor material, and the semiconductor material comprises a monocrystalline material composed of silicon (Nishimura et al. [0027], lines 1-2; also see Fig. 3 which shows the substrate 1 as a monocrystalline substrate).

29.	Regarding claim 18: The combination of Nishimura et al. and Kumagai et al. disclosed the method of claim 17, wherein the protrusion is formed by anisotropic etching (Nishimura et al. [0058], lines 1-4).

30.	Regarding claim 19: The combination of Nishimura et al. and Kumagai et al. disclosed a thermal printer (Nishimura et al. [0025], lines 4-6), comprising: the thermal print head of claim 1 (see the rejection of Claim 1); and a pressure plate, arranged oppositely to the plurality of heating portions (Nishimura et al. [0025], line 6; also see Fig. 2, reference 991).

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
32.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853